Citation Nr: 0844780	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  03-26 002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for defective 
vision, secondary to fracture of frontal skull and bilateral 
orbital prior to October 2, 2005, currently rated 20 percent 
disabling.

2.  Entitlement to an increased evaluation for defective 
vision, secondary to fracture of frontal skull and bilateral 
orbital beginning October 2, 2005, currently rated 30 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
fracture, frontal skull and orbital, bilateral.

4.  Entitlement to an increased evaluation for rhinitis, 
secondary to nasal fracture, currently rated 30 percent 
disabling.

5.  Entitlement to an increased (compensable) evaluation for 
a fracture of the maxilla.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had active service from February 1970 to November 
1973.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2003  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2005, 
this matter was remanded for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

A July 2008 rating decision assigned a 30 percent disability 
rating for defective vision, secondary to fracture of frontal 
skull and bilateral orbital, effective October 2, 2005.  
Although an increased rating was granted pertaining to such 
issue, the appeal remains in effect as it does not constitute 
the maximum schedular rating assigned, and was not assigned 
during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 
(1993). 


FINDINGS OF FACT

1.  For the period prior to October 2, 2005, the veteran's 
defective vision, secondary to fracture of frontal skull and 
bilateral orbital, is manifested by bilateral concentric 
contraction of visual field to 60 degrees but not to 45 
degrees.

2.  For the period from October 2, 2005, the veteran's 
defective vision, secondary to fracture of frontal skull and 
bilateral orbital, is manifested by bilateral concentric 
contraction of visual field to 45 degrees but not to 30 
degrees.

3.  The veteran's fracture of the frontal skull and bilateral 
orbital is not manifested by loss of both the inner and outer 
tables.

4.  The veteran's chronic rhinitis and chronic sinusitis is 
manifested by near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after surgery.

5.  The veteran's fracture of maxilla is not manifested by 
acute, subacute or chronic osteomyelitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for defective vision, secondary to 
fracture of frontal skull and bilateral orbital, for the 
period prior to October 2, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Codes 6080, 6090 (2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for defective vision, secondary to 
fracture of frontal skull and bilateral orbital, for the 
period from October 2, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6080, 6090 (2008).

3.  The criteria for entitlement to a compensable disability 
evaluation for fracture of the frontal skull and bilateral 
orbital have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2008).

4.  The criteria for a disability evaluation of 50 percent 
for chronic rhinitis and chronic sinusitis for the entire 
appeal period, from September 17, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6510, 6522 (2008); see also Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

5.  The criteria for entitlement to a compensable disability 
evaluation for fracture of maxilla have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.150, 
Diagnostic Code 9900, 4.71a, Diagnostic Code 5000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2002, which predated the February 2003 rating decision.  See 
id.  Thereafter, another VCAA letter was issued in May 2004.  
Subsequent to the March 2005 Remand, VCAA letters were issued 
to the veteran in September 2005 and March 2008.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  Collectively, the VCAA letters have 
clearly advised the veteran of the evidence necessary to 
substantiate his claims. 

In October 2007, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to increased ratings, any questions as to 
the appropriate effective date to be assigned are rendered 
moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The veteran has been afforded 
VA examinations to assess the nature and severity of his 
claimed disabilities.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Increased ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Defective vision

The veteran's defective vision, secondary to fracture of 
frontal skull and bilateral orbital, is rated 20 percent 
disabling, effective September 17, 2002, the date of receipt 
of the increased rating claim; and rated 30 percent 
disabling, effective October 2, 2005, which appears to 
correspond to the date of a VA examination, which was 
actually held on October 3, 2005.

The RO assigned the 20 percent disability rating in 
consideration of bilateral concentric contraction of visual 
field to 60 degrees but not to 45 degrees.  38 C.F.R. § 
4.84a, Diagnostic Code 6080.  The 30 percent disability 
rating was assigned in consideration of bilateral concentric 
contraction of visual filed to 45 degrees but not to 30 
degrees.  See id.

The Board has also considered the rating criteria for 
diplopia (double vision), per 38 C.F.R. § 4.84a, Diagnostic 
Code 6090.  Under this Code, if diplopia exists within the 
central 20 degrees of vision the equivalent visual acuity is 
5/200.  Diplopia from 21 degrees to 30 degrees is the 
equivalent of visual acuity of 15/200 when down, 20/100 when 
lateral and 20/70 when up.  Diplopia from 31 degrees to 40 
degrees is the equivalent of 20/200 visual acuity when down, 
20/70 when lateral and 20/40 when up.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090.

The notes accompanying Diagnostic Code 6090 provide 
additional guidance for rating diplopia.  Specifically, the 
ratings under this code will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (2).

Also, when the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (3).  Finally, when diplopia 
exists in two individual and separate areas of the same eye, 
the equivalent visual acuity will be taken one step worse, 
but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (4). 

The Board has determined that a disability rating in excess 
of 20 percent is not warranted prior to October 2, 2005.  

Specifically, the October 2002 VA examination report reflects 
corrected visual acuity of 20/20 in both eyes.  Pupils were 
equal at 4 millimeters, equally round and reactive to light.  
There was full ductions of the right eye, and vertical and 
horizontal restriction of the left eye.  Orthophoric by cover 
testing in primary gaze.  A red filter test demonstrated no 
diplopia in primary gaze; however, diplopia was present in up 
gaze, down gaze, left gaze, and right gaze.  A motor field 
chart was submitted separately from this report to document 
diplopia.  On Goldmann Visual Fields testing, there was mild 
generalized suppression, both eyes, nearly full.  Field of 
vision testing showed concentric contraction of 46.375 in the 
right eye, and 48 in the left eye.  The impression was 
chronic binocular diplopia; and left exophthalmus with globe 
ptosis.  

The February 2004 VA examination reflects visual acuity 
without correction of 20/20 in the right eye and 20/25 in the 
left eye, and corrected visual acuity of 20/20 in both eyes.  
The right eye exhibited full ductions; however, there was 
vertical and horizontal restriction of the left eye.  He had 
no evidence of diplopia with the red lens test in primary 
gaze but diplopia was present up into the right, down in 
right, up in left, down in left, and a motor filed chart was 
prepared to document his diplopia.  The examiner diagnosed 
status post orbital fractures; chronic binocular diplopia; 
and left exophthalmus with ptosis of the globe.  Field of 
vision testing showed concentric contraction of 58.25 in the 
right eye and 59.125 in the left eye.  

In consideration of the rating criteria under Diagnostic Code 
6080, the October 2002 and February 2004 VA examination 
objective findings do not support a disability rating in 
excess of 20 percent, as bilateral concentric contraction of 
visual meets the scheduler criteria for to 60 degrees but 
does not meet the scheduler criteria to 45 degrees.  

On October 3, 2005, the veteran underwent a VA examination, 
which reflects far visual acuity of 20/20 in the right eye 
and 20/25 in the left eye.  On mobility examination, there 
was an incomitant strabismus present resulting in diplopia.  
On Goldmann visual field testing, there was a generalized 
constriction of the visual field in both eyes.  He also had a 
diplopia fields test and he had diplopia in all fields of 
gaze with the exception of the ordinary field of vision for 
reading.  The examiner stated that the veteran did not have 
diplopia in the central 20 degrees of field.  

In consideration of the rating criteria under Diagnostic Code 
6080, the October 2005 VA examination objective findings 
support a 30 percent disability rating from October 2, 2005, 
as he has concentric contraction to 45 degrees, but his 
visual fields do not contract to 30 degrees.  Thus, a 
disability rating in excess of 30 percent is not warranted 
from October 2, 2005.  

The Board has also considered the rating criteria for 
diplopia for both periods; however, such rating criteria does 
not provide for a disability rating in excess of 20 percent.  
Although he has diplopia in both eyes, the rating criteria is 
only applied to one eye, and then the better eye is rated 
according to the best corrected visual acuity or visual 
field.  As the veteran has diplopia in all degrees, except 
for the central degree of vision, his diplopia would be rated 
15/200 in one eye combined with visual acuity of 20/20 in the 
other eye, thus warranting a 20 percent disability rating.  
See Table V - Ratings for Central Visual Acuity Impairment, 
Diagnostic Code 6077.  In order to be entitled to a higher 
rating, the best corrected visual acuity of the right eye 
would have to be 20/50 or worse, which is clearly not shown 
by the medical evidence.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6075-6076.  Thus, the rating criteria of diplopia would 
not provide the basis for a higher rating for either period, 
as a 20 percent disability rating is already assigned per 
concentric contraction of the visual field prior to October 
2, 2005, and a 30 percent disability rating is assigned from 
October 2, 2005.  

Fracture, frontal skull and orbital, bilateral

The RO has rated the veteran's fracture, frontal skull and 
orbital, bilateral, as noncompensably disabling, pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 5296.  Such diagnostic 
code was selected as it is the most closely analogous to the 
veteran's skull fracture.  Diagnostic Code 5296 contemplates 
loss of part of skull of both inner and outer tables.  A 10 
percent disability rating is warranted for an area smaller 
than the size of a 25-cent piece of 0.716 in (4.619 cm); a 20 
percent disability rating is warranted for area intermediate; 
a 30 percent rating is warranted for area larger than size of 
a 50-cent piece or 1.140 in (7.355 cm).  Such ratings are 
assigned when there is no brain hernia.  An 80 percent 
disability rating is warranted with brain hernia.  

In January 2007, the veteran underwent a VA examination.  
Upon physical examination, the examiner stated that there was 
no evidence of brain hernia.  However, there was loss of 
skull involving the floor of the frontal sinus/roof of orbit 
on the left side.  This defect measured 27 millimeters by 27 
millimeters.  This would appear to place the size of the 
defect between the size of a 25-cent piece and the size of a 
50-cent piece.  

In November 2007, the veteran underwent a VA examination with 
the same examiner.  The examiner conducted a physical 
examination and diagnosed defect of cranial bones.  The 
examiner did state that the veteran's particular case was 
beyond his scope of expertise, and stated that he was only 
going to be able to offer minimal input, and suggested that 
VA contact Dr. Bradley Marple, the veteran's treating 
physician and a renowned expert in this area.  The examiner 
stated that he was unable to determine with certainty whether 
or not brain hernia was present, but did not see brain hernia 
on the CT scan.  The only loss of skull was about a 4-5 
millimeter size defect or dehiscence of the posterior table.  

In a November 2007 progress note from Dr. Marple it was noted 
that the veteran returned to the clinic for assessment.  Dr. 
Marple's impression was status post mucocele of the left 
frontal sinus.  He had undergone such operation in August 
2007.  With regard to the size of his dehiscence, Dr. Marple 
reviewed the operative notes and preoperative information, 
which demonstrated a large dehiscence of greater than the 
size of a 50-cent piece between the frontal sinus and his 
orbit.  Additionally, he demonstrated dehiscence of 
intermediate size being between that of a 50 cent piece and a 
quarter of the posterior table of his frontal sinus extending 
into the anterior cranial fossa.  There was no herniation of 
the brain noted with this into the frontal sinus and by MRI 
scan examination, there was no herniation noted.  

Upon review of the medical evidence of record, a compensable 
rating is not warranted per Diagnostic Code 5296, as the 
objective findings do not reflect that the veteran has loss 
of both the inner and outer tables.  As detailed, the 
dehiscence affects only the posterior portion of his skull.  
Moreover, neither the VA examiner nor Dr. Marple detected any 
brain hernia.  There is also no objective evidence of 
intracranial complications.  

Rhinitis, secondary to nasal fracture

Initially, the Board notes that the veteran's rhinitis is 
rated 30 percent disabling, which is the highest assignable 
rating for allergic or vasomotor rhinitis, pursuant to 38 
C.F.R. § 4.97, Diagnostic Code 6522.  In consideration of 
alternative criteria, a 50 percent disability rating is 
warranted for chronic sphenoid sinusitis, following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6514.

An October 2002 VA examination reflects that on examination 
of the ear, nose and throat, there was both external auditory 
canals and tympanic membranes normal in appearance.  
Examination of the nose revealed an S-shaped deviation of the 
nasal septum.  The nasal septal deviation resulted in about 
30 percent nasal obstruction on each side.  The hypertrophy 
and inflammation of the middle and inferior trubinates also 
caused an additional degree of obstruction, so there was 
about 50 to 60 percent nasal obstruction on each side, 
including the enlargement of the middle and inferior 
trubinates.  There was no mucopus seen in the nose of the 
nasopharynx.  The mouth and the oropharyx were clear.  The 
examiner diagnosed chronic rhinitis, chronic sinusitis, and 
deviated nasal septum.  

An October 2005 VA examination reflects the veteran's 
complaint that he had a constant problem with a chronic sinus 
infection, which not cleared.  He complained of post-nasal 
drainage, congestion, pain in left orbital region and 
diplopia.  On physical examination, there was significant 
hypertrophy and inflammation of the middle and inferior 
tubinates on both sides.  There was also a polyp noted in the 
left medial meatus.  There was no musopus noted in the nose 
or nasopharynx.  The veteran also complained of diplopia.  
The examiner diagnosed chronic pansinusitis with a large 
mucocele suspected in the left frontal sinus with extension 
into the left orbit and displacing the left globe, and nasal 
septal deviation.  

In August 2007, Dr. Marple performed a use of image guidance; 
frontal sinus obliteration via bi-coronal approach; and, 
harvest of abdominal fat graft due to left-sided frontal 
mucocele, status post craniofacial trauma, with resultant 
dystopia and diplopia.  Dr. Marple explained that the veteran 
was referred to him for evaluation as it was noted that his 
skull base anatomy at the level of the frontal recess was 
significantly altered secondary to his previous nose 
fracture.  This in essence changed the outflow relationship 
of the frontal sinus with the skull base.  Additionally, a 
large amount of osteoneogenesis was encountered in this 
region.  For this reason, frontal ablation versus front sinus 
obliteration was discussed.  It was further noted the entire 
roof of the orbit on the left-hand side was dehiscent, 
consistent with an expansile mucocele.  It was elected not to 
pursue an ablation due to the fact that this would not 
provide any increased advantage in resection of mucosa 
adherent to the periorbita, and additionally may create a 
situation in which no pulsatile oscillopsia would be present 
postoperatively.  For this reason, he was taken to the 
operating room for an image-guided frontal sinus obliteration 
via bi-coronal approach.  

At the January 2007 VA examination, the veteran complained of 
postnasal drainage, congestion, double vision, and headaches.  
Upon physical examination, the examiner concluded that there 
was no evidence of chronic osteomyelitis following radical 
surgery.  There was evidence of near-constant sinusitis, 
characterized by headaches, pain and tenderness of the 
affected area and recurrent sinus infections.  

At the November 2007 VA examination, the veteran reported 
that his ability to breathe through his nose had markedly 
improved, although he continued to have significant 
discomfort in the frontal area of his head.  Physical 
examination of the ear, nose and throat revealed what 
appeared to be a patent nasal airway, with some crusting 
noted on both sides.  However, mucopus was not present in the 
nose or nasopharynx, and no nasal polyps were present.  There 
was significant tenderness involving the frontal sinus from 
the previous operative site.  The examiner referenced an 
October 2007 CT scan which showed that there had been 
interval surgery on the left frontal sinus with fat packed 
within the sinus and small screws fixing the anterior wall of 
the frontal sinus to the calvarlum.  A small bony defect was 
seen in the ingeromedial aspect of the posterior wall of the 
sinus.  Low density was noted in the underlying left greater 
than right inferior frontal lobes, consistent with remote 
contusions.  The examiner diagnosed unspecific chronic 
sinusitis.  

Based on the medical evidence of record, the Board has 
determined that a 50 percent disability rating is warranted 
in consideration of the rating criteria for chronic sphenoid 
sinusitis.  As detailed, there is no objective evidence of 
chronic osteomyelitis.  However, the January 2007 VA examiner 
opined that there is objective evidence of near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinuses.  While at that time, the examiner did not 
offer any objective findings with regard to prulent discharge 
or crusting after repeated surgeries, subsequent to the April 
2007 surgery, and at the November 2007 VA examination, the 
examiner detected what appeared to be a patent nasal airway 
with some crusting noted on both sides, along with 
significant tenderness involving the frontal sinus from the 
previous operative site.  While the existence of prulent 
discharge or crusting is questionable, in light of the 
objective findings detected before and after the August 2007 
surgery, the Board has determined that the veteran's rhinitis 
and sinusitis more approximately meets the criteria for a 50 
percent disability rating.  This constitutes the highest 
assignable rating under Diagnostic Code 6514.  This 
constitutes the maximum assignable rating under such 
diagnostic code.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  There is otherwise no appropriate rating 
code which could provide a disability rating in excess of 50 
percent.  As the objective evidence prior to January 2007 
does not provide sufficient detail to assess whether a 50 
percent disability rating is warranted and affording the 
veteran the benefit of the doubt, the Board has determined 
that the 50 percent disability rating is warranted from the 
date of receipt of the increased rating claim, September 17, 
2002.  

Fracture of the maxilla

The veteran's fracture of the maxilla has been rated pursuant 
to 38 C.F.R. § 4.150, Diagnostic Code 9900, maxilla or 
mandible.  Such diagnostic code instructs that maxilla or 
mandible should be rated as osteomyelitis, chronic under 
Diagnostic Code 5000.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5000, a 10 percent disability rating is 
warranted for inactive osteomyelitis, acute, subacute, or 
chronic, following repeated episodes, without evidence of 
active infection in past 5 years.  The January 2007 VA 
examiner specifically concluded that while there was a 
frontal sinus mucocele, there was no evidence of acute, 
subacute, or chronic osteomyelitis with involucrum or 
sequestrum.  The VA examination reports on file prior to 
January 2007 also do not reflect any objective findings of 
osteoemyelitis.  Thus, the medical evidence of record does 
not support a compensable disability rating for fracture of 
the maxilla.


Extraschedular rating

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1) with 
regard to each of the veteran's service-connected 
disabilities; however, the record contains no objective 
evidence that the veteran's defective vision, fracture, 
frontal skull and orbital, bilateral, chronic rhinitis and 
sinusitis, and fracture of the maxilla have resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  The veteran has reported that he has missed 
time from work due to attending medical appointments.  VA's 
General Counsel has noted "mere assertions or evidence that 
a disability interferes with employment" is not enough to 
warrant extra-schedular consideration.  Rather, consideration 
of an extra-schedular rating under 3.321(b)(1) is only 
warranted where there is evidence that the disability picture 
presented by the veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VA O.G.C. Prec. 
Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Thus, 
while the Board acknowledges the time that the veteran must 
take to attending medical appointments, such does not warrant 
extraschedular consideration.  Likewise, there is no evidence 
of record showing that the veteran has been frequently 
hospitalized due to his defective vision; fracture, frontal 
skull and orbital, bilateral; chronic rhinitis and sinusitis; 
and, fracture of the maxilla.  Accordingly, the Board finds 
that 38 C.F.R. § 3.321 is inapplicable.



ORDER

Entitlement to a disability rating in excess of 20 percent 
for defective vision, secondary to fracture of frontal skull 
and bilateral orbital, prior to October 2, 2005, is denied.

Entitlement to a disability rating in excess of 30 percent 
for defective vision, secondary to fracture of frontal skull 
and bilateral orbital, beginning October 2, 2005, is denied.

Entitlement to a compensable disability rating for fracture, 
frontal skull and orbital, bilateral is denied.

Entitlement to a disability rating of 50 percent for chronic 
rhinitis and sinusitis is granted for the entire appeal 
period from September 17, 2002, subject to applicable laws 
and regulations governing payment of VA monetary benefits.  

Entitlement to a compensable disability rating for fracture 
of the maxilla is denied.  




____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


